Citation Nr: 1511098	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-36 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, including as a result of a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to December 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision on behalf of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal was remanded for additional development in March 2010, September 2011, February 2014, and September 2014.


FINDING OF FACT

Sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated as a result of active service and is not proximately due to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in November 2006 and March 2010.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) treatment records, a private medical statement, lay statements from the Veteran's spouse, fellow servicemen, and co-workers, and the Veteran's own statements in support of the claim.  The development requested on remand has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA obtains an examination or opinion, it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Obstructive sleep apnea is not a chronic disease for presumptive service connection purposes.

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 16, 2012).

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).  The very essence of an undiagnosed illness is that there is no diagnosis.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has obstructive sleep apnea as a result of active service.  In statements in support of his claim he asserted, in essence, that his service-connected hypertension either caused or aggravated or had been caused or aggravated by sleep apnea.  He reported that hypertension was a known symptom of sleep apnea.  He asserted that he had symptoms of sleep apnea during active service and that it was his belief that the disorder developed as a direct result of his use of an oxygen breathing apparatus (OBA) and gas masks in his duties as member of a fire fighting and repair party team.  He also asserted that his sleep apnea had developed as a result of irregular and disrupted sleep due to his duties and living conditions aboard ship during active service.

The service medical records are negative for diagnosis or treatment for sleep apnea.  An August 1978 report noted the Veteran complained that he was unable to sleep until early in the morning.  The diagnosis at that time was stress/anxiety.  In subsequent reports of medical history the Veteran denied having ever had frequent trouble sleeping.  In a November 1994 report he noted having frequent headaches, nervousness, irritability, and easy fatigability, but that he seldom had insomnia or morning tiredness.  

Treatment records include a summary of care report noting a sleep disorder in March 2003.  An August 2006 service department medical center report noted a diagnosis of severe obstructive sleep apnea.  The split-night polysomnogram report noted testing in August 2006 without opinion as to etiology.

On VA examination in November 2006 the Veteran reported that he had sleep apnea that had existed since 1985.  A diagnosis of sleep apnea was provided without opinion as to etiology.  

In a November 2006 statement the Veteran's spouse reported that he had snored very loudly since they began living together in 1976, that his snoring increased in intensity when he came home from deployments or other extended exercises, and that he had talked in his sleep.  She also stated that she had noticed that he had gaps in his breathing, and that his snoring and breathing gaps had become more pronounced over the years.  She asserted that his sleeping problems and sleep apnea had started during service.

In statements dated in March 2010 fellow servicemen, E.V. and F.V., signed identical statements reporting that they had served with the Veteran and on numerous occasions had been guests in their homes.  They reported that they had noticed the increasing intensity/irregularity of his snoring and had repeatedly suggested that he undergo a sleep study.  It was asserted that they knew his sleep apnea was caused by service and that they had told him his sleep apnea was caused by his irregular sleep habits and conditions and use of OBAs during active service.  In statements dated in March 2010 the Veteran's co-workers, H.M.B. and H.G., reported they had known him since 2005 and, in essence, that they believed his sleep apnea started during active service.  In a statement dated in May 2011 F.F.F. recalled having served with the Veteran from 1982 to 1984 and that he had often been a guest in his home.  It was noted that he had snored loudly during those nights and that his snoring was giving his family some problems.  

A March 2010 VA examination noted a diagnosis of sleep apnea onset in 2006.  The examiner stated the disorder was not secondary to hypertension and was not likely secondary to the Veteran's time in service.  In a subsequent report, the examiner noted the claims file and service medical records were reviewed and that sleep apnea was not caused by or a result of service or hypertension or gout.  The rationale for the opinion was noted to have been based upon the examination findings and claims file review.  

A subsequent VA examination in March 2010 included a diagnosis of obstructive sleep apnea.  The examiner summarized the evidence of record and found that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  It was noted that a diagnosis of obstructive sleep apnea was provided after retirement from service and that hypertension did not aggravate obstructive sleep apnea because there was no pathophysiological relationship.  

A private medical statement dated in March 2011 noted the Veteran had obstructive sleep apnea confirmed by an August 2006 sleep study.  It was the physician's opinion that medical records and statements from the Veteran's spouse, friends, and associates indicated he had sleep apnea during military service.  

A July 2013 VA medical opinion noted the claims file had been reviewed and the physician concurred with the opinion that obstructive sleep apnea was not service related.  The physician further found that the opinion of record to the contrary was based upon speculation and conjecture.  

An April 2014 VA medical opinion found it was less likely than not that the Veteran's obstructive sleep apnea was secondary to and/or had a nexus to his hypertension or was caused by, had nexus to, or aggravated by military service.  It was noted that the opinion was based upon a comprehensive review of the medical evidence and current medical literature.  The medical officer noted the current medical literature was silent for hypertension causing obstructive sleep apnea and that the service treatment reports were silent for complaint, diagnosis, treatment, or event suggesting obstructive sleep apnea.  

In an October 2014 addendum report the medical officer found that it was less likely than not that the claimed obstructive sleep apnea was a nexus of and/or aggravated by his training with OBA and gas masks because of the lack of medically-based, active duty clinical evidence, lack of medially-based, clinical evidence in the medical and military literature, and with consideration of the lay statement by his spouse 12 years after the first diagnosis of obstructive sleep apnea.  A summary of the current medical literature reviewed addressing the pathophysiology for obstructive sleep apnea and regarding OBA and gas masks mechanics and use was provided.  It was noted that the medical community and the military medical literature lacked supportive medically-based, clinical evidence to support a nexus between the use of OBA or gas masks as a direct cause of obstructive sleep apnea.  The medical officer also summarized the Veteran's pertinent service treatment records and found that the records were silent for respiratory complications related to the event and/or the use of an OBA and/or gas mask type device, for known constitutional signs and symptoms of obstructive sleep apnea such as apneas, hypopneas, or respiratory effort-related arousals in association with excessive daytime somnolence (hypersomnolence), waking with gasping, choking, or breath-holding, and for clinical findings upon examination for anatomical variation in airway and/or craniofacial development and/or function.  

Based upon the evidence of record, the Board finds sleep apnea was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service or to be due to or aggravated by any service-connected disability.  The Veteran's reports as to having used OBA and gas masks during active service and to have experienced interrupted sleep during service aboard ship is consistent with the circumstances of his service.  The Board also finds that his post-service signs and symptoms have been attributed to a known clinical diagnosis and that presumptive service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

The opinions of the March 2010, July 2013, April 2014, and October 2014 VA examiners are found to be persuasive that there was no evidence of obstructive sleep apnea during active service, no credible evidence of associated symptoms manifest during active service, and no evidence that sleep apnea is due to or aggravated by any service-connected disability.  The examiners are shown to have reviewed the claims file, which includes records over the course of the Veteran's active service period and reports of manifest symptoms, and to have found no credible evidence of symptoms associated with obstructive sleep apnea in service.  The opinions are shown to have been based on interviews with the Veteran, review of the evidence of record, and adequate rationale for the etiology opinion.  The Board also finds that the examiners adequately considered the credible evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The lay statements in this case, to the extent they indicate sleep apnea symptoms during active service, are found to be not credible due to bias and inconsistency with other evidence.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The Board notes that the statements from the Veteran, his spouse, fellow servicemen, and co-workers were provided many years after the Veteran's retirement from active service in support of a claim for compensation.  Although the lay statements of the Veteran, his spouse, and fellow servicemen asserted that symptoms of sleep apnea had been noticed during service, these reports have been found to be inconsistent with the clinical evidence of record in service and with the Veteran's own reports as to medical history in service.  

For similar reasons, the Board finds the May 2011 private medical statement as to etiology based upon a review of unidentified medical records and lay statements without further comment or medical rationale to be of little probative value.  It is assumed that the examiner's opinion was based upon the lay statement assertions of symptoms manifest during active service that are found to be factually inaccurate and not credible.  Reonal v. Brown, 5 Vet. App. 458 (1993) (VA is not required to accept the credibility of a medical opinion which is based upon an inaccurate factual history).  Furthermore, that opinion without detailed rationale is outweighed by the opinions of VA examiners and reviewers and the detailed VA opinion of record.

The Board further finds that the Veteran, his spouse, fellow servicemen, and co-workers are competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis for sleep apnea and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, those statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran or spouse or lay persons providing statements have any medical training or expertise as to sleep apnea and they are not competent to provide etiology opinions regarding an association between the post-service diagnosis of obstructive sleep apnea and the claimed symptoms manifest in service.  The weight of the competent and credible medical evidence in this case included a thorough review of all the pertinent evidence of record and found there was no evidence that obstructive sleep apnea was manifest in service.  The Board finds that the VA opinions are the most persuasive evidence in this case due to the detail of the review, consideration of all the evidence of record, and consideration of medical research.  The Board finds that the favorable private opinion is less persuasive because of the failure to provide a rationale for the opinion.  There is no competent evidence of record that supports the Veteran's assertion that hypertension caused or aggravated sleep apnea.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  




ORDER

Entitlement to service connection for sleep apnea, including as a result of a service-connected disability, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


